



AMENDMENT NO. 2 TO REGISTRATION RIGHTS AGREEMENT
    
This Amendment No. 2, dated as of February 3, 2017 (this “Amendment”), amends
the Registration Rights Agreement, dated as of November 30, 2015 (as amended by
Amendment No. 1, dated as of February 3, 2017, by and among the Company and
Providence, the “Registration Rights Agreement”), by and among CSRA Inc. (the
“Company”), Dr. Ernst Volgenau, EVSH LLC, Providence Equity Partners VI LP,
Providence Equity Partners VI-A LP (together with Providence Equity Partners VI
LP, “Providence”) and the other persons party thereto. Capitalized terms used
herein and not otherwise defined shall have their respective meanings set forth
in the Registration Rights Agreement.
    
RECITALS


Pursuant to Section 7.5 of the Registration Rights Agreement, the Company and
Dr. Ernst Volgenau and EVSH LLC, who together constitute holders of a majority
of the Stockholder Registrable Securities (collectively, the “Requisite
Holders”), wish to amend certain provisions of the Registration Rights Agreement
as provided herein.
NOW, THEREFORE, in consideration of the mutual agreements set forth in the
Registration Rights Agreement and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and each
of the Requisite Holders, each intending to be legally bound, do hereby agree as
follows:


1.    Notwithstanding anything to the contrary contained in the Registration
Rights Agreement, CSRA shall not be required to maintain a Shelf Registration
Statement for the resale of the Stockholder Registrable Securities on a delayed
or continuous basis under the Securities Act of 1933, as amended, and may
terminate the Form S-1 Shelf currently on file with the SEC. Subject to Sections
3.1 and 7.1 of the Registration Rights Agreement, at any time following the date
hereof, the holders of a majority of the Stockholder Registrable Securities may
request in writing that CSRA file a Shelf Registration Statement covering the
resale of all Stockholder Registrable Securities on a delayed or continuous
basis. As soon as reasonably practicable following its receipt of such request
and subject to any applicable Blackout Period, CSRA shall file such Shelf
Registration Statement and cause it to be declared effective under the
Securities Act. Except as set forth above, the terms of the Registration Rights
Agreement shall apply to any Shelf Registration Statement filed pursuant to this
Section 1.


2.    Section 5.2(vii) of the Registration Rights Agreement is hereby amended
and restated in its entirety as follows:


“fees and disbursements of separate counsel, including in connection with any
amendment to the Registration Rights Agreement, for the participating Holders if
participating in the offering (which counsel shall be selected by Volgenau)
shall be borne by CSRA whether or not any Registration Statement is filed or
becomes effective; provided that such fees and disbursements to be reimbursed
pursuant to





--------------------------------------------------------------------------------





or in connection with the Registration Rights Agreement or any amendments or
waivers in connection thereto may not exceed $10,000 in the aggregate.”


3.     Except as expressly set forth herein, the Registration Rights Agreement
will be and is unchanged and will remain in full force and effect. On and after
the date hereof, each reference in the Registration Rights Agreement to “this
Agreement,” “herein,” “hereof,” “hereunder” or words of similar import shall
mean and be a reference to the Registration Rights Agreement as amended hereby.
To the extent that a provision of this Amendment conflicts with or differs from
a provision of the Registration Rights Agreement, such provision of this
Amendment shall prevail and govern for all purposes and in all respects.


3.    This Amendment shall be governed by and construed in accordance with the
Registration Rights Agreement.


4.    This Amendment may be executed and delivered in one or more counterparts,
and by the different parties hereto in separate counterparts, each of which when
executed and delivered shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. For purposes of this
Amendment, a document (or signature page thereto) signed and transmitted by
facsimile machine or telecopier, or electronically scanned and transmitted in a
.pdf file format, is to be treated as an original document.


5.    All issues and questions concerning the construction, validity,
enforcement and interpretation of this Amendment shall be governed by, and
construed in accordance with, the laws of the State of New York without giving
effect to any choice of law or conflict of law rules or provisions (whether of
the State of New York or any other jurisdiction) that would cause the
application of the laws of any jurisdiction other than the State of New York. In
furtherance of the foregoing, the internal law of the State of New York shall
control the interpretation and construction of this Amendment, even though under
that jurisdiction’s choice of law or conflict of law analysis, the substantive
law of some other jurisdiction would ordinarily apply.


[Signature Pages Follow]


2

--------------------------------------------------------------------------------


                    


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, all as of the date first
written above.


CSRA INC.




By:    /s/ William J. Haynes II    
Name: William J. Haynes II
Title:     Executive Vice President, General Counsel and Secretary
 




[Signature Page to Amendment No. 2 to Registration Rights Agreement]

--------------------------------------------------------------------------------





REQUISITE HOLDERS:






/s/ _Ernst Volgenau
Dr. Ernst Volgenau

EVSH LLC




/s/ _Ernst Volgenau
Name: Dr Ernst Volgenau
Title:




[Signature Page to Amendment No. 2 to Registration Rights Agreement]